DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ arguments filed 10/25/2022 is acknowledged. 
Applicant's election with traverse of Group I in the reply filed on10/25/2022  is acknowledged.  The traversal is on the ground(s) that no lack of unity was raised during the international stage of the corresponding Group I and II  This is not found persuasive because the claims were demonstrated to lack unity in view of Paufique and Dell’Acqua. Based on the prior art, the common technical feature of the instant claims lack novelty over the prior art. Since the common technical feature is taught by the prior art, the common technical feature does not rise to the level of a special technical feature. The fact no lack of unity was raised during the international stage does not impart weight as each case is evaluated on its own merits. Applicants are reminded of rejoinder and should the product claims be subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. . 
The requirement is still deemed proper and is therefore made FINAL.
Claims 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/25/2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENT
2.       Information Disclosure Statement filed 11/11/2020 is acknowledged.    

OBJECTION
3.	Claims 13-21 are objected to because of the following informalities:  Claim 13 should recite “A cosmetic composition” and the word “A” is missing.   Claims 14-21 are missing the term “The”. For example, claim 14 should recite “The cosmetic composition according to claim 13”. The term “Claim” in the first line of claims 13-20  should be lower case rather than capitalized. Claim 14 recites for example tara (Caesalphinia spinosa) and the parenthesis renders confusing at it is just a duplicate. It suggested that Applicants either keep the names in parenthesis and remove those such as tara, or keep the tara and remove the names with the parenthesis. The same is suggested for  all of the other  parenthesis of the claim with regards to reciting a duplicate term.  In To be consistent with the specification the Examiner requests the term crosslinked to be amended to cross-linked for the sulfated galactans of claims 13-16 . Appropriate correction is required.

Claim Rejections- 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, line 4 recites “as well as senna” and it is confusing if the limitations following the “as well as” are part of the claim or not.  Line 7 of claim 14 recites “preferably” and it is confusing if the limitations following preferably are part of the claim or not thus the metes and bounds of the claim are indefinite. The parenthesis for the carrageenans in line 9 of claim 14 is confusing and it is not clear if these limitations are part of the claim or not. The algae (polysiphonia lanosa or Codium fragile) is species and genus recited in the same claim. For example, the genus is algae and the species is polysiphonia lanosa which renders the claim indefinite because it is not clear if the algae must be from these species or can be from other algae.
	Claim 16 recites galactomannans obtained from Caesalpinia spinosa of molar masses comprised between 1 and 150 kDa and depends from claim 13 which recites the galactomannans have molar masses of between 5 and 630 kDa thus the range of claim 16 is inconsistent with claim 1 and renders the claim indefinite because the metes and the bounds of the claim unclear. The same issue applies to the crosslinked sulfated galactans obtained from Kappaphycus alvarezii of molar masses comprised between 1 and 150 kDa where claim 13 recites 7 and 3000 kDa and 1-6 kDa encompassed by claim 16 is outside the range of claim 13 from which it depends. 
Claim 18 recites Bacillus-type lysate and the term “type” renders the claim indefinite because it is not clear what would meet such that it is a bacillus “type”.

	
Claim Rejections- 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Paufique (US Patent 10987297) in view of  Dell’Acqua (US Patent 10610541).
Paufique (US Patent 10987297) (hereinafter Paufique) disclose a cosmetic agent consisting of galactomannans of average molar mass between 5 and 30 kDa and cross-linked sulfated galactans with average molar mass between 8 and 20 kDa (abstract and claims 1-2). The composition can have tween 60 and 90 % by weight galactomannans and 10-40 % cross-linked sulfated galactans (col. 8, lines 43-56, claims 1-6). The cosmetic can comprise at least 0.1 % of the agent that comprises the galactomannans obtained from Caesalpina spinosa and cross-linked sulfated galactans obtained from Kappaphycus alverezii (claims 1 and 8). This overlaps with the claimed 0.01 to 2 %. With regards to claim 14 and the limitation that the galactomannan is obtained by hydrolysis of native galactomannans from those recited in claim 14 as well as the crosslinked sulfated galactans obtained by the hydrolysis of native galactans from carrageenans, the method in which the galactomannan and the crosslinked sulfated galactan is obtained is given little patentable weight to a product claim. The claims are limited to the structure implied by the composition, and thus the claim has been met. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe. With regards to claim 21 that the cosmetic composition is present in the form of a care and/or makeup product for the skin, lips or eyes, this limitation is regarded as intended use of the composition. It must be noted that the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997) MPEP § 2111.02.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
Paufique does not disclose prebiotics and probiotics however, Dell’Acqua (US Patent 10610541) disclose  that  the present bead delivery system for the prebiotic provides an efficient and effective way to condition the skin's surface and to normalize the skin's microbiome in a natural and healthy way while at the same time stimulating the skin's defenses. The overall result is the creation of an environment that prevents or curtails opportunities for invasions of the skin by undesirable bacteria. Stressed skin is weakened. Soothing and improving the skin's barrier and microbiome balance lead to a healthier, glowing, and beautiful skin. The encapsulation of the prebiotics facilitates their utilization and ensures stability of the formulation and its delivery. The composition contains probiotic in low amounts. The amounts of prebiotic are from about 0.0001 to about 50 %. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include prebiotics and small amounts of probiotics in the cosmetic composition of Paufique for the purpose as stated by Dell’Acqua to provide an efficient and effective way to condition the skin’s surface and normalize the skins’ microbiome to prevent or curtail opportunities for invasions of the skin by undesirable bacteria.  

6.	Claims 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paufique (US Patent 10987297) in view of  Dell’Acqua (US Patent 10610541) as applied to claims  13-17 and 20-21 are above, and further in view of Stout et al. (US Patent 10485752).
The modified Paufigue has been discussed supra and does not disclose the prebiotic and probiotic are in the form of a pre/probiotic complex comprising an alpha-gluco-saccharide, a Polymnia Sonchifolia root extract rich in fructo-oligo-saccharide, a Lactobacillus lysate and a maltodextrin. 
Stout et al. (US Patent 10485752) disclose Ecoskin® ( a mixture of   of Alpha-glucan oligosaccharide, Polymnia sonchifolia root juice, Maltodextrin, and Lactobacillus sp. Bacteria) is a pre/probiotic complex and provides for both prebiotic and probiotic properties. Stout et al. disclose the prebiotic portion is from the alpha-glucan oligosaccharide (Bioecolia) and the beta-fructo oligosaccharide from the cold-pressed extract of jicama; these prebiotics stimulate the skin's ecoflora. The probiotics in Ecoskin® are the inactivated Lactobacillus bacteria which stimulate the ß-defensins that are involved in the skin's defense system. The strains of Lactobacillus probiotic bacteria (Lactobacillus casei and Lactobacillus acidophilus) that are used in Ecoskin® are previously freeze-dried and tyndallized, meaning their reproductive system is inactivated by heat which prevents them from developing in the cosmetic formulations containing them. The additional benefits for Ecoskin® include an improvement of skin radiance by a restructuring and smoothing effect. The Ecoskin® is present in the skin care compositions from about 1-5 wt %. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to further  include Ecoskin® and the recited amounts as taught by Stout et al. for use in the compositions of Paufique. One would have been motivated to do so for the stated benefits disclosed in Stout of improving skin radiance by a restructuring and smoothing effect.  
DOUBLE PATENING 
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-22 of copending Application No. 16956060. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to cosmetic compositions containing galactomannans and crosslinked sulfated galactans with overlapping molar masses. The differences being that claim 14 of ‘060 does not recite prebiotics and probiotics however, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include Ecoskin® and the recited amounts as taught by Stout et al. as discussed supra. One would have been motivated to do so for the stated benefits disclosed in Stout of improving skin radiance by a restructuring and smoothing effect.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-22 of copending Application No. 16956071. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to cosmetic compositions containing prebiotics and probiotics the difference being the ‘071 does not recite the cosmetic agent consisting of galactomannans and crosslinked sulfated galactans of the molar mass as recited by instant claim 13 however, Paufique discloses compositions that include the cosmetic agent consisting of galactomannans and crosslinked sulfated galactans with overlapping molar mass and the aim is to provide a cosmetic agent with a perceptible sensor effect and a lifting and protective film boosting youthful skin. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to include galactomannans and crosslinked sulfated galactans in overlapping molar mass as taught by Paufigue for the stated benefits, providing tensor effect and lifting and protective film effect boosting youthful skin. 

CORRESPONDENCE
8.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-Awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615